Citation Nr: 1426412	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-48 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and V.H. 


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2012, the Veteran testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.  


REMAND

Although the Board sincerely regrets any additional delay, the issue of entitlement to service connection for sleep apnea must be remanded for further development.  

Throughout the appeals period the Veteran has credibly stated that the symptoms of her currently diagnosed sleep apnea began on active duty.  An August 2004 treatment note, four months after her discharge, shows the Veteran reported she had trouble sleeping for the last three years.  Treatment notes from February 2005 and December 2005 also show she complained of sleeping 3-4 hours per night, and having problems with getting to sleep and staying asleep.  

At the May 2012 hearing, the Veteran testified that she began receiving treatment at the Houston VA shortly after her discharge.  She reported that she was told that her sleep issues were related to her service-connected depression.  The Veteran's mother accompanied her to the hearing and testified that the Veteran moved in with her after she got out of the military.  Her mother stated that although she slept downstairs and her daughter slept upstairs she noticed loud snoring and her daughter awakening during the night.  She also stated that her daughter was never rested, complained of low energy, and was always tired.  Her mother also testified that the Veteran did not have any sleep issues prior to going into the military.  The Veteran and her mother stated that once the Veteran received her CPAP machine, her condition improved.  

Given the above, the medical evidence of record shows the Veteran reported sleep problems in and since discharge from service.  Additionally, the Veteran's mother provided testimony as to the Veteran's symptoms after her discharge, and the lack of symptoms prior to the Veteran entering the military.  The Veteran's reports of relevant symptomatology in and after service can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, as a result of the above findings, the Board finds that an examination and opinion are needed to determine whether the Veteran's currently diagnosed sleep apnea is related to her active military service, or in the alternative, is caused or aggravated by her service-connected major depressive disorder.  38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Associate any VA medical records that have not already been associated with the record.  

2.  Afford the Veteran a VA examination to determine the etiology of her sleep apnea.  The examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea had its onset in or is otherwise etiologically related to service.  

The Veteran's claims folder must be made available to and reviewed by the examiner and the examiner should acknowledge such review.  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner is advised that the Veteran is competent to report history and symptoms and that her reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.  

If the examiner does not find that the Veteran's sleep apnea is directly related to service, the examiner should provide the following:

(a) Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was caused by the Veteran's service-connected major depressive disorder.  

(b) Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is aggravated by the Veteran's service-connected major depressive disorder.  Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2013).  

3.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
Michael Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

